MEMORANDUM **
Leobardo Cano and Fanny Cano, brother and sister and natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, and review de novo due process claims. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
We agree with the BIA’s conclusion that former counsel’s performance did not result in prejudice to petitioners, thus their ineffective assistance of counsel claim fails. See id. at 899-900, 901-03 (to prevail on an ineffective assistance of counsel claim a petitioner must demonstrate prejudice). Therefore, the BIA did not abuse its discretion in denying the motion to reopen proceedings. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (The BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.